 
EXHIBIT 10.1
 
Form of Third Amendment to Forbearance Agreement
 
THIRD AMENDMENT TO FORBEARANCE AGREEMENT
 
This THIRD AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is entered into
as of November 30, 2018, by and among MEDITE Cancer Diagnostics, Inc., a
Delaware corporation (“Borrower”), and GPB Debt Holdings II LLC, a Delaware
limited liability company (“Lender”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Transaction Documents (as hereinafter defined).
 
RECITALS
 
A. On February 4, 2018, MEDITE Cancer Diagnostics, Inc. (the “Company” or
“Borrower”) entered into a Forbearance Agreement (the “Agreement”) with GPB Debt
Holdings II LLC (“Lender”) whereby the Lender agreed to forbear exercising its
remedies in connection with certain defaults of the Company pursuant to (i) a
Senior Secured Convertible Note in the favor of Lender in original principal
balance of $5,356,400 (“Note”); and (ii) a certain Security Agreement (“Security
Agreement”), dated September 26, 2017. Additionally, Borrower and Lender are
parties to a certain Guarantee Agreement, dated September 26, 2017 (“Guarantee
Agreement”), whereby Medite Enterprises, Inc., Medite GMBH, Medite Lab
Solutions, Inc. and Cytoglobe GMBH guaranteed all of Borrower’s obligations
arising under, among other things, the Note.
 
B. On June 29, 2018, the Company entered into a First Amendment to Forbearance
Agreement whereby Lender agreed to forbear its exercise of registration rights
pursuant to Section 4.9 of the Securities Purchase Agreement dated September 26,
2017 (“SPA”), and with respect to the maintenance of the required interest
reserve account pursuant to Section 4.14 of the SPA, until September 30, 2018.
 
C. On September 25, 2018, the Company entered into a Second Amendment to
Forbearance Agreement whereby Lender agreed to forbear its exercise of
registration rights pursuant to Section 4.9 of the Securities Purchase Agreement
dated September 26, 2017 (“SPA”), until November 30, 2018.
 
D. Borrower and Lender desire to further amend the Agreement to extend the time
Lender shall forbear its exercise of registration rights pursuant to Section 4.9
of the SPA until January 31, 2019.
 
AGREEMENT
 
1. Section 3(b) of the Agreement is hereby amended to extend the Lender’s
forbearance of its exercise of registration rights pursuant to Section 4.9 of
the SPA until January 31, 2019.
 
2. Except as set forth herein, all other terms of the Agreement shall remain in
full force and effect.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
 
 
BORROWER:
 
MEDITE CANCER DIAGNOSTICS, INC.,
 
By:       /s/ Elmar A. Dave
Name:  Elmar A. Dave
Title:    Chief Executive Officer
 
 
 
 
LENDER:
 
GPB DEBT HOLDINGS II LLC, as Lender
 
By:       /s/ Evan Myrianthopoulos
Name:  Evan Myrianthopoulos
Title:    Managing Partner

 
  
 
